Citation Nr: 0938921	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety reaction.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
anxiety reaction has been reflective of symptoms of auditory 
hallucinations, continuous major depression, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

2.  The Veteran's service-connected disabilities prevent him 
from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, 
for anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
(DC) 9400 (2009).

2.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for an Anxiety Reaction

In order to be entitled to a 50 percent rating for anxiety 
reaction, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In order to be entitled to a 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2009).

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms are consistent with a 
70 percent disability rating.  

Specifically, suicidal ideation was noted in a May 2006 
private psychological evaluation, stating that the Veteran 
complained of recurrent suicidal thoughts and of hearing 
voices ordering him to kill himself with instructions on the 
way to do it.  Additionally, he was noted to experience near-
continuous depression, which affected his ability to function 
independently, appropriately, or effectively.  Of note, 
throughout the appeal period, he has been treated for and 
diagnosed with major depression, severe, with psychotic 
features.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)). 

While a November 2006 VA opinion indicated that the Veteran's 
major depressive disorder was a separate and distinct 
diagnosis from his general anxiety disorder, with depressive 
symptoms, the examiner did not specifically separate out 
which symptomatology was associated with the non-service 
connected depressive disorder.  Moreover, a later November 
2008 VA opinion regarding the reconciliation of the dual 
diagnoses found that the Veteran's depressive symptoms were 
indeed associated with his general anxiety disorder.  

Because the depression has not been differentiated from his 
current service-connected diagnosis of generalized anxiety by 
the competent evidence, the symptomatology of his major 
depressive disorder may not be excluded in rating the 
service-connected disability.  See 38 C.F.R. § 4.14 (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided).  

According to private psychiatric evaluations, the Veteran's 
major depressive disorder has been manifested in a lack of 
motivation, very poor interest in daily activities, and 
feelings of uselessness, with marked sadness.  Additionally, 
according to his most recent March 2009 evaluation, he 
"avoids social relations" and "is unable to sustain a 
routine."  For these reasons, the Board finds that the 
evidence demonstrates near-continuous depression, which 
affects his ability to function appropriately and 
effectively.

The evidence of record also demonstrates spatial 
disorientation.  For example, 2002 Social Security 
Administration (SSA) records revealed that the Veteran must 
be accompanied by his wife because he would get "lost."  
Private psychological treatment reports from 2000 through 
2009 continued to demonstrate that he relied heavily on his 
wife for transportation and that he did not go even to the 
grocery store or church alone.  Thus, the evidence 
demonstrates the presence of some special disorientation, 
which is a symptom indicative of a 70 percent rating.  

The evidence of record also demonstrates that the Veteran had 
difficulty adapting to stressful circumstances, including in 
a work or work-like setting.  Most notably, the March 2009 
private psychological examination revealed that his symptoms 
became exacerbated by his divorce in 1993 and that he 
"became completely disabled due to his mental condition in 
May 2000 when he lost his job" of 10 years.  

Moreover, the March 2009 examiner also noted the Veteran's 
inability to sustain a routine or to tolerate groups of 
people.  Importantly, the examiner provided that symptoms 
such as frustration and low self-esteem rendered him 
"hopeless in relation to work capacity."  Therefore, the 
Board finds that the evidence demonstrates difficulty in 
adapting to stressful circumstances, including in a work or 
work-like setting.  

Next, the Board finds that the evidence also demonstrates an 
inability to establish and maintain effective relationships.  
Specifically, although the Veteran has been married to his 
second wife for many years, he complained of marital troubles 
in private treatment reports.  For instance, he reported that 
his wife frequently left the familial home to reside with his 
father-in-law due to arguments.  In addition, more recent 
private psychological examinations from May 2006, October 
2007, March 2009 consistently described him as isolated, 
avoiding social relations and not wanted to leave the house 
or have others visit his home.   

Further, a disability rating of 70 percent is supported by 
the Veteran's Global Assessment of Functioning scores.  The 
Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  

Notably, a GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Accordingly, the Veteran's 
GAF scores of 48 are indicative of serious to major social 
and occupational impairment.  

In this case, the Board finds that the veteran's GAF score 
and symptomatology discussed above (suicidal ideation, near-
continuous depression, spatial disorientation, difficultly 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships) warrant a 70 
percent rating.  

In considering whether the Veteran is entitled to a 
disability rating in excess of 70 percent, the Board finds 
that his symptoms do not more nearly approximate the rating 
criteria for 100 percent.  The General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130 provides that a 100 
percent disability rating is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2009).  

The Board acknowledges the Veteran's disability has been 
productive of auditory hallucinations, as noted in private 
treatment records and also in the November 2008 VA 
examination.  Further, the October 2007 private evaluation 
also indicated that he was "partially disorientated to 
time"   However, even considering the symptoms of auditory 
hallucinations and partial disorientation to time, the Board 
finds that his symptoms do not more nearly approximate the 
rating criteria for a 100 percent rating under 38 C.F.R. § 
4.130.  

In this regard, the evidence show that the Veteran does not 
have a gross impairment in thought processes or 
communication, that he engaged in grossly inappropriate 
behavior, or that he experienced memory loss for names of 
close relatives, own occupation, or own name.  On the 
contrary, his thought processes were noted as 
"unremarkable" in both the October 2006 and November 2008 
VA examinations, which also expressly denied inappropriate 
behavior.  Additionally, it is clear that he was able to 
recount his personal, familial, and occupational history 
adequately for treatment and evaluation purposes.  

Next, it is not shown that the Veteran is in persistent 
danger of hurting self or others.  Although private 
evaluations from October 2007 and March 2009 describe the 
Veteran as "hostile" and "explosive" and despite his 
history of suicidal ideations discussed above, the October 
2006 and November 2008 VA examinations specifically stated 
that he had no homicidal or suicidal thoughts.  Nor did the 
private treatment reports identify or address whether he was 
considered a danger to himself or others.  

Next, it has not been shown that the Veteran experienced an 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene.  In this 
case, despite reporting for examinations unshaven, he was 
generally described as wearing clean clothes although one 
examination suggested his clothes were "disheveled."  

In addition, despite the March 2009 private examiner's 
statement indicating the Veteran relied upon his wife for 
support and supervision, the evidence indicates that he was 
not unable to perform activities of daily living.  To the 
contrary, the examiner indicated that he sometimes walked for 
exercise, that he was logical, and that his judgment and 
insight were fair.  Moreover, he was consistently reported as 
competent to handle his funds.  Significantly, both VA 
examiners expressly opined that there were no problems with 
performing activities of daily living in October 2006 and 
November 2008.  For these reasons, the Board finds that the 
weight of the evidence does not establish an intermittent 
inability to perform activities of daily living.

As stated above, his GAF scores of 48 indicate serious social 
and occupational impairment.  However, with regard to the 
weight to assign various GAF scores that have been assigned, 
the GAF scores must be interpreted "in the light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability present."  38 
C.F.R. § 4.2 (2009).  

In this case, the Veteran's actual psychiatric symptomatology 
manifested by his PTSD is encompassed by the 70 percent 
rating criteria.  Given the absence of more serious 
symptomatology reflected in the evidence of record, the Board 
finds that the clinical findings outweigh the general 
characterization of disability as reflected by the assignment 
of GAF scores.  Therefore, a disability rating in excess of 
70 percent is not warranted in this case based upon the GAF 
scores.

Next, the Board has also considered the Veteran's statements 
alleging that his disability has increased in severity.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
while the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating for his 
anxiety reaction, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the Veteran's assessment of the severity of his disability.  
Accordingly, the Board attaches greater probative weight to 
the clinical findings than to his statements. See Cartright, 
2 Vet. App. at 25.  

In conclusion, the Board finds that Veteran's symptoms more 
nearly approximate the rating criteria for 70 rating, but no 
higher.  To this extent, the appeal is granted.  The Board 
has further considered the entire period of claim and further 
finds that the assignment of different ratings for different 
periods of time during the claim period is not warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

TDIU Claim

A veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.26 (2009).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2009).  In addition, there must 
be evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a). 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides." 
 
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
 
In the present case, the Veteran is service-connected for 
anxiety reaction (now rated as 70 percent disabling in light 
of the discussion above), as well as for chronic urethritis, 
dermatophytosis pedis, and chronic conjunctivitis (each rated 
as 0 percent disabling).  His combined disability rating for 
compensation is now 70 percent under the Combined Ratings 
Table of 38 C.F.R. § 4.25 (2009).

Based on the above, the Veteran meets the threshold minimum 
percentage criteria in 38 C.F.R. § 4.16(a) for consideration 
of TDIU.  However, for a grant of TDIU, there must be 
evidence that he is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.

Here, the Board finds that the Veteran is prevented from 
securing or following substantially gainful employment due to 
his service-connected anxiety reaction.  Although a November 
2008 VA examination found no social or occupational 
impairment as a result of his service-connected disorder, the 
March 2009 private examiner determined that he was "hopeless 
in relation to work capacity."  It was also noted that he 
had a poor prognosis for improvement, noting that "he has 
been unable to resume any work for six years" and citing 
"only partial or no response to different treatment he has 
received" with regard to his psychological disability.  

The Board also notes that, while not binding on VA, SSA 
determined that the Veteran became disabled by reason of 
"affective disorders" beginning in June 2000, for which he 
was awarded SSA disability benefits.    

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that are favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.

Given the occupational impairment that has been shown with 
respect to the Veteran's anxiety reaction, the Board finds 
that the evidence sufficiently demonstrates that he is unable 
to secure or follow a substantially gainful occupation solely 
as a result of his service-connected disabilities.  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports assignment of TDIU.  As 
such, the appeal is granted.

Veterans Claim Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim for TDIU, the Board is 
granting in full the benefit sought on appeal. Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.

With respect to the Veteran's increased-compensation claim, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in September 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, a September 2008 letter to the Veteran notified him 
that to substantiate his claim the medical or lay evidence 
must show a worsening or increase in severity of the 
disability.  The claim was subsequently readjudicated, and a 
supplemental statement of the case was issued in November 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and SSA 
disability records, and the Veteran submitted private 
treatment records and statements on his behalf.

Additionally, specific VA medical examinations pertinent to 
the issue on appeal was obtained in October 2006 and November 
2008.  Further, the Board finds the examinations to be 
adequate for rating purposes.  Specifically, the examiner 
interviewed the Veteran and conducted a mental evaluation.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 70 percent, but no higher, is granted for an 
anxiety reaction, subject to governing criteria applicable to 
the payment of monetary benefits.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


